Title: John Adams to Abigail Adams, 12 May 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia May 12. 1794
          
          The Weather is here very hot and dry, which renders our daily Service in Congress more irksome and occasions Some Anxiety for the health of the People and more for the growth of the fruits. I hope you have more rain and less warmth.
          The House of R. have a Committee out, to prepare a Bill for the Ways and means: how Soon they will report I know not: how long it will take the Members after the Report to make up their Minds, is also uncertain— But I think when the Senate get Possession of the Bill, it will not require so long a time for them to decide upon it, some Way or other.— I cannot flatter myself however that I can leave this City, in less than a fortnight. If I can fairly get in motion homewards by the 26th I shall be happy.
          I hear that the Friends of Mr Adams were driven to their Shifts in Boston. Obliged to assemble Lackies & footmen and Coachmen and an hundred free Negroes, to make up their Number. If this is true, I am sorry for it. The old Tories and their Satellites, have done much Injury to this Country by their constant Indulgence of their hatred of the old Gentleman and their ill natured Opposition to him. He will forever defeat them, unless the People loose all sense of Justice as well as Gratitude. He has more Merit than they all. and in my

Opinion will be as good a fœderalist as any of them would be, after being chosen Governor. We shall never see a Governor an Overzealous Fœderalist.
          Clinton’s Competitor is taken Away from the Evil to come. And there will be no Contest or but a faint one in that state, Unless Burr should become a Candidate.
          Thomas has attended the Court at Chester and York town and is now I suppose at Lancaster. He is pleased with his tour. Oh my farm when shall I see thee— Oh my dear Wife— But there will be no End of my tragic Oh’s and tragic Ah’s.— / With the tenderest Affection
          
            J. A
          
        